DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 
Response to Amendment
This action is in response to the Amendment filed on 03/22/2021.  Claims 1, 13-18, and 30-34 have been amended.  Claims 1-34 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the limitation “wherein the server-based auction module upon execution by the one or more processors of the server system is configured to auction display-screen screen time in time frames for the displayed third set of visual elements to the one or more sponsors, wherein the auctioned time frames for the display-screen time are displayed on the screen leading into the future moments, during the present moments, or following past moments, wherein the at least one or more of the client-based and server –based interaction modules are configured to determine one or more criteria including a first criteria pertaining to one or more characteristics of the moments themselves, a second criteria pertaining to the individual or collective user interaction, or a combination thereof the first criteria and the second criteria, and wherein the auctioned time frames are based upon the determined one or more criteria” lacks a proper written description.  The Examiner points to at least paragraph [0059] of the specification which states, “The auction module of the server system 200 or server-based auction module upon execution by the one or more processors of the server system 200 can be configured to auction to the one or more sponsors display-screen screen time in time frames leading into the future moments, during the present moments, or following past moments based upon one or more criteria including the individual or collective user interaction, one or more characteristics of the moments themselves, or a combination thereof.”  There is no mention of the time frames themselves being based on characteristics of the moments themselves, the individual or collective user interaction, or a combination thereof.  Further, the Examiner points to paragraph [0101] which states, in part “The server-based auction module upon execution by the one or more processors of the server system 200 can be configured to auction to the one or more sponsors display-screen screen time on the device 100 in time frames leading into the future moments, during the present moments, or following past moments based upon one or more criteria.”  Again, there is no mention of the time frames themselves being based on the criteria comprised of characteristics of the moments themselves, the individual or collective user interaction, or a combination thereof.  In fact, the specification is written as if the auction is based on such criteria.  Further, even if the time frames were based on the criteria, the specification is devoid of any specific algorithm/formula/methodology of how the determining of the time frames is based on the criteria of characteristics of the moments themselves, the individual or collective user interaction, or a combination thereof.  Therefore it is found that the inventors were not in possession of an invention capable of performing the recited limitation.
Claim 18 features limitations similar to those of claim 1 and is therefore rejected using the same rationale.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Regarding claim 13, the limitation “…wherein the event is a gridiron football game and the one or more moments are selected from at least one or more of a particular play at a first time of such game, a power play at a second time of such game, a particular drive at a third time of such game, a particular down at a fourth time of such game, a touchdown, a particular catch at a fifth time of such game, a particular run for a particular number of yards, a sack, a goal-line stand, and a particular penalty in response to one or more particular infractions” is not 
Regarding claim 15, the limitation “wherein the event is a basketball game and the one or more moments are selected from at least one or more of a first field goal, a second field goal comprising a particular three-pointer field goal, a third field goal comprising a particular slam dunk, a fourth field goal comprising a particular alley-oop, a rebound, and an assist” does not appear to be supported by the specification.  The claim is written as if the moments are a sequence of events (i.e. a field goal, then a 3-pointer, then a slam dunk, then an alley-oop), which does not appear in the specification.
Regarding claim 17 and 34, the limitation “…wherein the event is a political speech and the one or more moments are selected from at least one or more of certain first words spoken, certain second words conveying one or more general political concepts, certain third words conveying one or more specific political topics, and certain fourth words conveying one or more catch phrases spoken” does not appear to be supported by the specification.  The claims are written as if the events are the first, second, third, and fourth words of a speech (i.e. “Four score and seven…”), which does not appear in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1 and 18, the limitation “wherein the server-based auction module upon execution by the one or more processors of the server system is configured to auction display-screen screen time in time frames for the displayed third set of visual elements to the one or more sponsors, wherein the auctioned time frames for the display-screen time are displayed on the screen leading into the future moments, during the present moments, or following past moments, wherein the at least one or more of the client-based and server –based interaction modules are configured to determine one or more criteria including a first criteria pertaining to one or more characteristics of the moments themselves, a second criteria pertaining to the individual or collective user interaction, or a combination thereof the first criteria and the second criteria, and wherein the auctioned time frames are based upon the determined one or more criteria” is indefinite.  For example, is the length of the time frame based on receiving the most interactions?  Is a particular time frame selected only if certain criteria are met?  In other words, how do the one or more criteria affect the time frame?  Further, as stated in the 112(a) rejection above, the specification makes no mention of what the time frames are based on.  Based on the uncertainty in the interpretation of the claim, for sake of examination, the Examiner shall interpret the limitation as “auctioning display screen time to the one or more sponsors at a time associated with a moment” without consideration of the criteria or interactions.
Regarding claims 13 and 30, the limitation “…wherein the event is a gridiron football game and the one or more moments are selected from at least one or more of a particular play at a first time of such game, a power play at a second time of such game, a particular drive at a third time of such game, a particular down at a fourth time of such game, a touchdown, a particular catch at a fifth time of such game, a particular run for a particular number of yards, a sack, a goal-line stand, and a particular penalty in response to one or more particular infractions” is indefinite.  A drive is a play or series of plays that the offensive football team directs.  Such plays occur over a period of time, therefore a drive cannot occur at a particular time of a game (i.e. a singular moment of time). In other words, a drive cannot occur at 14:30 of the first quarter.  It would instead occur from 14:30 – 10:30 of the first quarter (i.e. a 4 minute drive).  Further the claim is indefinite due to the overlap that occurs within elements of a group. Claims 13 and 30 recite that the moments are selected from a group with elements that overlap. For example, a “catch”, “run”, “down”, “goal line stand”, or “power play” may also be a “play”.   Moreover, a “drive” consists of all of the other listed elements. Therefore, the claim is indefinite. 
Regarding claims 15 and 32, the limitation “wherein the event is a basketball game and the one or more moments are selected from at least one or more of a first field goal, a second field goal comprising a particular three-pointer field goal, a third field goal comprising a particular slam dunk, a fourth field goal comprising a particular alley-oop, a rebound, and an assist” is indefinite.  The claim is indefinite due to the overlap that occurs within elements of a group. Claims 15 and 32 recite that the moments are selected from a group with elements that overlap. For example, a “three-pointer field goal”, a “slam dunk”, or an “alley-oop” may also be a “field goal”.  Therefore the claim is indefinite.  Further, the claims are written as if the moments are a sequence of events.  The Examiner suggests amending the claims to something along the lines of “…wherein the event is a basketball game and the one or more moments are selected from at least one or more of: a field goal wherein the field goal is a three-pointer field goal, a slam dunk, or an alley-ooop; a rebound; or an assist
Regarding claim 17 and 34, the limitation “…wherein the event is a political speech and the one or more moments are selected from at least one or more of certain first words spoken, certain second words conveying one or more general political concepts, certain third words conveying one or more specific political topics, and certain fourth words conveying one or more catch phrases spoken” is indefinite.  First, the metes and bounds of the claims are unclear.  The claims are written as if the moments are comprised of first, second, third, and fourth words of a speech (i.e. the literal first four words).  However, this appears to differ from the scope of the original claims.  For sake of examination, the Examiner will interpret the claims as they were originally written.  Further, the claim is indefinite due to the overlap that occurs within elements of a group. Claims 17 and 34 recites that the moments are selected from a group with elements that overlap. For example, “certain concepts” may be “certain topics”.  Further, “certain concepts conveyed”, “certain topics” and “certain catch phrases spoken” may also be “certain words spoken”. Therefore, the claims are indefinite.  The Examiner suggests amending the claims to something along the lines of “wherein the event is a political speech and the one or more moments are selected from : certain words spoken, wherein the words convey political topics, or catch phrases” or eliminating the “first words spoken” and either the “certain concepts” or “certain topics” language altogether..
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites (additional elements crossed out):
A system, comprising:







In other words, the invention is drawn to the tracking of user interactions, and the auctioning of screen time to sponsors based upon said interactions and one or more criteria.
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers interactions between humans to perform a marketing/sales activity. That is, other than reciting the steps as being performed by a “server-based user interaction module and a server-based auction module stored in one or more non-volatile memories of a server system” (hereinafter referred to as a server system), nothing in the claim elements precludes the steps form being performed by humans performing marketing/sales activities. For example, but for the server system language, the steps of “tracking user interactions” and “auctioning screen time to one or more sponsors based on said interactions and one or more criteria” may be performed by a first human tracking user interactions (i.e. monitoring a user’s response during a moment) and auctioning screen time to other humans (i.e. sponsors).  Another example would be the auctioning of ad slots to advertisers during a sporting event based at least in part on viewer ratings for the event.  If a claim limitation, under its broadest reasonable interpretation, covers marketing/sales activities, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Claim 18 features limitations similar to those of claim 1, and is therefore also found to be directed to the same abstract ideas.    
The judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of a “server system” (Claim 1) to perform the steps. a client-based user-interaction module and a client-based sponsor module stored in one or more non-volatile memories of at least one mobile computing device, wherein the client-based user-interaction module upon execution by one or more processors of the at least one device is configured to display a first set of visual elements on a touchscreen display screen of the at least one device, wherein the displayed first set of visual elements comprises moment-related information displayed on the touchscreen display screen, wherein the displayed moment-related information corresponds to one or more moments selected from future moments, present moments, and past moments, wherein the selected one or more moments correspond to a performance of an entity, an occurrence of an event, or a combination thereof, and a second set of visual elements on the touchscreen display screen of the at least one device, wherein the displayed second set of visual elements comprises user-interaction information configured to facilitate user interaction with the one or more moments, wherein the displayed second set of visual elements comprise one or more interactive visual elements with one or more first user-interaction instructions, one or more non-interactive visual elements with one or more second user-interaction instructions, or a combination thereof, and wherein the client-based sponsor module upon execution by the one or more processors of the at least one device is configured to display a third set of visual elements on the display screen, wherein the displayed third set of visual elements comprise one or more sponsors of the performance of the entity, the occurrence of the event, or the combination thereof displayed on the touchscreen display screen during the one or more moments”.  Claim 18 features similar limitations, however said limitations are performed by a “non-transitory communicating with a server system including a server-based user-interaction module and a server-based auction module stored in one or more non-volatile memories of the server system”.   However, these additional elements are merely extra-solution activity.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “server system” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the additional element of “a client-based user-interaction module and a client-based sponsor module stored in one or more non-volatile memories of at least one mobile computing device, wherein the client-based user-interaction module upon execution by one or more processors of the at least one device is configured to display a first set of visual elements on a touchscreen display screen of the at least one device, wherein the displayed first set of visual elements comprises moment-related information displayed on the touchscreen display screen, wherein the displayed moment-related information corresponds to one or more moments selected from future moments, present moments, and past moments, wherein the selected one or more moments correspond to a performance of an entity, an occurrence of an event, or a combination thereof, and a second set of visual elements on the touchscreen display screen of the at least one device, wherein the displayed second set of visual elements comprises user-interaction information configured to facilitate user interaction with the one or more moments, wherein the displayed second set of visual elements comprise one or more interactive visual elements with one or more first user-interaction instructions, one or more non-interactive visual elements with one or more second user-interaction instructions, or a combination thereof, and wherein the client-based sponsor module upon execution by the one or more processors of the at least one device is configured to display a third set of visual elements on the display screen, wherein the displayed third set of visual elements comprise one or more sponsors of the performance of the entity, the occurrence of the event, or the combination thereof displayed on the touchscreen display screen during the one or more moments” does not amount to significantly more than the judicial exception because it is a well understood, routine and conventional function.  The step merely describes the display of data, and interaction with said data.  The Examiner takes Official Notice that the display of data and interaction with said data is old and well known, as evidenced by the common personal computer which features a monitor to display data, and a means for interacting with said data (i.e. mouse, keyboard, touchscreen, etc.).  Further, the limitation of “communicating with a server system including a server-based user-interaction module and a server-based auction module stored in one or more non-volatile memories of the server system” is conventional as evidenced by at least as evidenced by OIP Techs., Inc., v. Amazon.com, Inc. which featured sending messages over a network. The performance of conventional functions by generic computers does not provide an inventive concept.  Therefore the claims are not found to be patent eligible.
Claims 2-17 are dependent on claim 1, and include all the limitations of claim 1. Claims 19-34 are dependent on claim 18 and include all the limitations of claim 18. Therefore, they are 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 13, 18-21, 24-27, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pizzurro (US 2016/0029061).
Regarding claim 1, Pizzurro discloses A system, comprising:
a client-based user-interaction module and a client-based sponsor module stored in one or more non-volatile memories of at least one mobile computing device, 
wherein the client-based user-interaction module upon execution by one or more processors of the at least one device is configured to display a first set of visual elements on a touchscreen display screen of the at least one device, wherein the displayed first set of visual elements comprises moment-related information displayed on the touchscreen display screen, wherein the displayed moment-related information corresponds to one or more moments selected from future moments, present moments, and past moments, wherein the selected one or more moments correspond to a performance of an entity, an occurrence of an event, or a combination thereof, and 
a second set of visual elements on the touchscreen display screen of the at least one device, wherein the displayed second set of visual elements comprises user-interaction information configured to facilitate user interaction with the one or more moments, wherein the displayed second set of visual elements comprise one or more interactive visual elements with one or more first user-interaction instructions, one or more non-interactive visual elements with one or more second user-interaction instructions, or a combination thereof, and
wherein the client-based sponsor module upon execution by the one or more processors of the at least one device is configured to display a third set of visual elements on the display screen, wherein the displayed third set of visual elements comprise one or more sponsors of the performance of the entity, the occurrence of the event, or the combination thereof displayed on the touchscreen display screen during the one or more moments; and
Pizzurro discloses a system that features the insertion of advertisements (i.e. display of sponsors) during live broadcast events (i.e. moments of an event) based on input provided by a user (Paras. [0027], [0038], [0080])
In light of the 112 rejections Pizzurro also discloses:
a server-based user-interaction module and a server-based auction module stored in one or more non-volatile memories of a server system, wherein the server-based user-interaction module upon execution by one or more processors of the server system is configured to track in one or more databases an individual user interaction for up to each of a number of users and a collective user interaction for up to a total number of the users, and
wherein the server-based auction module upon execution by the one or more processors of the server system is configured to auction display-screen screen time in time frames for the displayed third set of visual elements to the one or more sponsors, wherein the auctioned time frames for the display-screen time are displayed on the screen leading into the future moments, during the present moments, or following past moments, wherein the at least one or more of the client-based and server –based interaction modules are configured to determine one or more criteria including a first criteria pertaining to one or more characteristics of the moments themselves, a second criteria pertaining to the individual or collective user interaction, or a combination thereof the first criteria and the second criteria, and wherein the auctioned time frames are based upon the determined one or more criteria.
Pizzurro discloses a system wherein advertisers may bid to display an ad to a user at particular times such as when the user begins watching a broadcast (i.e. time frame), based upon the determined one or more criteria, the Examiner asserts that the time frames being based upon such criteria is simply a label for the time frames and adds little, if anything , to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., what the time frames are based upon) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date.
Claim 18 features limitations similar to those of claim 1, and is therefore rejected using the same rationale.
Regarding claim 2, Pizzurro discloses The system of claim 1, further comprising: 
a server-based award module, wherein the server-based award module upon execution by the one or more processors of the server system is configured to award one or more awards for the individual user interaction or the collective user interaction for any of the number of users, the one or more awards selected from points, rewards, and coupons.  Pizzurro discloses a system that rewards users based upon a direct result of their interactions (see at least Para. [0097]).
Claim 19 features limitations similar to those of claim 2, and is therefore rejected using the same rationale
Regarding claim 3, Pizzurro discloses The system of claim 1, wherein the one or more criteria include a collective intensity of the collective user interaction as algorithmically determined from client-based user-interaction-module data from touchscreen display-screen tapping on a number of mobile computing devices.  Pizzurro discloses the building of customer profiles based on media interaction (Para. [0349]).  Pizzurro also discloses that user’s utilize mobile interactive devices that include an iPhone (Para. [0031]).  The Examiner asserts that the tapping of a touchscreen is an inherent concept of using an iPhone.
Claim 20 features limitations similar to those of claim 3, and is therefore rejected using the same rationale
Regarding claim 4, Pizzurro discloses The system of claim 1,
wherein the one or more criteria include a collective intensity of the collective user interaction as algorithmically determined from sensor data from a number of mobile computing devices, and
wherein the sensor data from one or more sensors is selected from accelerometers, gyroscopes, magnetometers, proximity sensors, light sensors, thermometers, air-humidity sensors, microphones, and cameras.
Pizzurro discloses the building of customer profiles based on media interaction (Para. [0349]), as well as the utilization of a microphone or camera to perform the interaction (Para. [0201]).
Claim 21 features limitations similar to those of claim 4, and is therefore rejected using the same rationale
Regarding claim 7, Pizzurro discloses The system of claim 1, wherein the one or more criteria include an amount of users in the collective user interaction as algorithmically determined from a number of mobile computing devices.  Pizzurro discloses the building of customer profiles based on media interaction (Para. [0349]).
Claim 24 features limitations similar to those of claim 7, and is therefore rejected using the same rationale
Regarding claim 8, Pizzurro discloses The system of claim 7, wherein the one or more criteria include an amount of users in a particular location in the collective user interaction as algorithmically determined from a number of unique global positioning system ("GPS") coordinates.  Pizzurro discloses determining the location of each user, as well as the building of customer profiles, by utilizing GPS (Paras. [0109], [0349]).
Claim 25 features limitations similar to those of claim 8, and is therefore rejected using the same rationale
Regarding claim 9, Pizzurro discloses The system of claim 1, wherein the one or more characteristics of the moments themselves is a relation to a particular group, a particular entertainer, a particular public figure, a particular team, a particular player, or a combination thereof.  Pizzurro discloses using view input that includes content requested by a viewers to determine ads to target to individuals or groups (Paras. [0027], [0032]).
Claim 26 features limitations similar to those of claim 9, and is therefore rejected using the same rationale
Regarding claim 10, Pizzurro discloses The system of claim 1, wherein the event is a baseball game, a football game, a soccer game, a basketball game, a concert performance, or a political speech
Claim 27 features limitations similar to those of claim 10, and is therefore rejected using the same rationale
Regarding claim 13, in light of the 112 rejection, Pizzurro discloses The system of claim 1, wherein the event is a gridiron football game and the one or more moments are selected from at least on or more of a particular play at a first time of such game, a power play at a second time of such game, a particular drive at a third time of such game, a particular down at a fourth time of such game, a touchdown, a particular catch at a fifth time of such game, a particular run for a particular number of yards, a sack, a goal-line stand, and a particular penalty in response to one or more particular infractions.  Pizzurro teaches a system wherein users may voter or select the best play of a sporting event (i.e. drive, down, touchdown, etc.), and can request content containing the best touchdowns of a particular year (Para. [0080]).
Claim 30 features limitations similar to those of claim 13, and is therefore rejected using the same rationale
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pizzurro in view of McLeod (US 2016/0189223)
Regarding claim 5, Pizzurro does not disclose The system of claim 4, wherein the sensor data includes sensor data resulting from waving the number of devices, swinging the number of devices, shaking the number of devices, or a combination thereof.  McLeod teaches a system 
Claim 22 features limitations similar to those of claim 5, and is therefore rejected using the same rationale
Claims 6 and 23 feature limitations similar to those recited in claims 3-5 and 20-22 and are therefore rejected using the same rationale.

Claims 11, 12, 14-17 and 28, 29, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pizzurro in view of Official Notice.
Regarding claim 11, Pizzurro partially discloses The system of claim 1, wherein the event is a baseball game and the one or more moments are selected from any offensive-player moment and any defensive player moment.  Pizzurro discloses viewers watching major sporting events (Para. [0291]).  However, Pizzurro does not explicitly state that said major sporting event is a baseball game.  The Examiner takes Official Notice that the major sporting event includes a baseball game as evidenced by the existence of televised games of the MLB.  The Examiner further takes Official Notice that the moments of an offensive player moment and a defensive player moment are old and well-known actions in the game of baseball (as well as inherent at the time of invention), and one of ordinary skill in the art would include them as moments as 
Claim 28 features limitations similar to those of claim 11, and is therefore rejected using the same rationale
Regarding claim 12, Pizzurro partially discloses The system of claim 1, wherein the event is a baseball game, the future moment is a first batter on-deck awaiting a time at bat, the present moment is a second batter at bat, and the past moment is subsequent to a third batter getting a hit, hitting a home run, getting hit by a pitch, or striking out
Claim 29 features limitations similar to those of claim 12, and is therefore rejected using the same rationale
Regarding claim 14,  Pizzurro partially discloses The system of claim 1, wherein the event is a soccer game and the one or more moments are selected from a goal, a kick off, a penalty kick, a non-sliding tackle, and a sliding tackle.  Pizzurro discloses users viewing a live soccer game (Para. [0230]).  The Examiner takes Official Notice that the moments of a goal, kick off, penalty kick, non-sliding tackle, and sliding tackle are old and well-known actions in the game of soccer (as well as inherent at the time of invention), and one of ordinary skill in the art would include them as moments as specified by the Examiner's Official Notice because all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 31 features limitations similar to those of claim 14, and is therefore rejected using the same rationale. 
Regarding claim 15, in light of the 112 rejection, Pizzurro partially discloses The system of claim 1, wherein the event is a basketball game and the one or more moments are selected from at least one or more of a first field goal, a second field goal comprising a particular three-pointer field goal, a third field goal comprising a particular slam dunk, a fourth field goal comprising a particular alley-oop, a rebound, and an assist.  Pizzurro teaches viewers watching major sporting events (Para. [0291]).  However, Pizzurro does not explicitly state that said major sporting event is a basketball game.  The Examiner takes Official Notice that the major sporting event includes a basketball game as evidenced by the existence of televised games of the NBA 
Claim 32 features limitations similar to those of claim 15, and is therefore rejected using the same rationale
Regarding claim 16, Pizzurro partially discloses The system of claim 1, wherein the event is a concert performance and the one or more moments are selected from at least one or more of a start of a first song, an end of a first song, a demand by the audience for an encore, a start of an encore proceeding a particular first time after the first song, and an end of the concert performance proceeding a particular time after the first song.
Claim 33 features limitations similar to those of claim 16, and is therefore rejected using the same rationale
Regarding claim 17, Pizzurro partially discloses The system of claim 1, wherein the event is a political speech and the one or more moments are selected from at least one or more of certain first words spoken, certain second words conveying one or more general political concepts, certain third words conveying one or more specific political topics, and certain fourth words conveying one or more catch phrases spoken.  Pizzurro discloses monitoring of broadcast dialog that includes key words, phrases, and subject matter (Para. [0189]).  However, Pizzurro does not explicitly disclose that the dialog is part of a political speech.  The Examiner takes Official Notice that the dialog may be associated with political speeches since political speeches are an old and well known practice as well as the display of certain moments from speeches (see Bernie Sanders “I wrote the damn bill…” or George Bush “Read my lips…”).  One of ordinary skill in the art would monitor dialog of political speeches as specified by the Examiner's Official Notice because all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 34 features limitations similar to those of claim 17, and is therefore rejected using the same rationale.
Response to Arguments
Applicant's arguments with respect to claims rejected under 35 U.S.C. 112 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that support for the time frames being based on the determined one or more criteria may be found in paragraph [0101].  First, the Examiner notes that the manner in which the paragraph is written is indicative of the auction being based on the criteria, and into the time frames.  Further, even if the time frames were based on the criteria, as indicated in the 112 rejection, the specification is devoid of any algorithms/formulas/methodologies detailing how the time frames are based on said criteria.  The rejection is maintained. 
Applicant’s amendments regarding the 112(b) rejection of claims 13-17 and 30-34 do not overcome all of the rejections. As indicated in the body of the rejection above, claims 13, 15, 17, 30, 32, and 34 remain rejected.  Examiner has suggested claim language that may overcome the rejections of claims 15, 17, 32, and 34.
Applicant's arguments with respect to claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims do not fall into one of the enumerated groupings.  The Examiner respectfully disagrees.  As indicated in the body of the 101 rejection above, the claims fall under the “Certain Method of Organizing Human Activity” grouping due the recitation of limitations that are directed to an advertising activity. 
Applicant argues that the claims as whole integrate the recited judicial exception into a practical application since the claims “provide a host server of an interactive client/user-based system that is essentially “teachable””.  The Examiner respectfully disagrees.  This is not reflected in the claim, nor is this indicated in the specification.  The claims merely recite the tracking of user interactions with a displayed event, and the auctioning of advertising opportunities during time frames of the event, which is clearly a judicial exception.  The claims are not integrated into a practical application for at least the following:  
The claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.   Even if the claims provide data that shows how each individual fan patronizes sponsors (they do not), this is not a technological solution to a technical problem.  
The claims do not apply the judicial exception with, or by use of a particular machine.  The claims merely recite use of generic computing components (see Paras. [0055]-[0060] of specification).  
The claims do not effect a transformation or reduction of a particular article to a different state or thing.  As previously stated, the claims merely recite the tracking of user interactions with a displayed event, and the auctioning of advertising opportunities during time frames of the event.  
The claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  The claims merely implement the judicial exception via generically recited computers.  
Based on at least the above, the claims are not integrated into a practical application.  
Applicant's arguments with respect to claims rejected under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Based on this, the rejection is maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                                                                                                                                                       /SAM REFAI/Primary Examiner, Art Unit 3681